Citation Nr: 0106508	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a back disorder as 
secondary to service-connected right and left knee 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to December 
1947, July 1948 to March 1950, August 1950 to June 1954 and 
December 1954 to May 1969.  These matters come before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
December 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in 
which the RO continued 10 percent disability evaluations for 
the right and left knees pursuant to Diagnostic Codes 5003 
and 5261.  The RO also denied service connection for a back 
disorder on a direct basis and as secondary to service-
connected right and left knee disabilities.  During the 
pendency of the appeal, in a January 2000 rating decision, 
the RO granted service connection and a separate 10 percent 
disability evaluation for laxity of the left knee pursuant to 
Diagnostic Code (DC) 5257.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims of entitlement to 
increased disability evaluations has been obtained by the RO.

2.  The veteran's right knee disability is manifested by 
degenerative arthritis established by x-ray findings and 
objective evidence of flexion from 0 to 120 degrees and 
extension to 0 degrees.  

3.  The veteran's left knee disability is manifested by 
degenerative arthritis established by x-ray findings and 
objective evidence of flexion from 0 to 90 degrees and 
extension to 0 degrees.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5003-5261 (2000).

2.  The criteria for a disability evaluation in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 50003-5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for a right knee 
disability, a disability evaluation in excess of 10 percent 
for a left knee disability and service connection for a back 
disorder secondary to his service-connected knee 
disabilities.  The veteran's claim of entitlement to service 
connection for a back disorder secondary to his service-
connected knee disabilities will be addressed in the Remand 
appended to this decision.

Initially, the Board notes that in November 2000, the veteran 
submitted additional evidence to the Board.  This evidence 
consisted of an August 2000 VA inpatient treatment record.  
The law provides that additional evidence may be accepted by 
the Board if submitted within a period of ninety days 
following the mailing of notice to the appellant that his 
appeal had been certified to the Board for appellate review 
and that the appellate record had been transferred to the 
Board.  See 38 C.F.R. § 20.1304(a) (2000).  

In this case, the veteran was notified in May 2000 that his 
file was being transferred to the Board.  The additional 
evidence was submitted by the veteran in November 2000, 
beyond the ninety-day period, and was not considered by the 
RO.  Further, the veteran submitted this evidence without a 
waiver of RO consideration.  Generally, these procedural 
deficiencies would require a remand to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC).  See 38 C.F.R. § 20.1304(c) 
(2000).  However, a review of these records reflects that the 
evidence submitted by the veteran documents his 
hospitalization for diffuse myalgias associated with fever, 
chills, sweating, headache, weight loss, blurred vision and 
increased lacrimation.  These records are not relevant to the 
veteran's claims of entitlement to increased disability 
evaluations for his service-connected knee disabilities.  As 
such, a Remand is not required prior to adjudication of this 
aspect of the veteran's appeal.    

With regard to the appeal at hand, the Board also 
acknowledges that during the pendency of the veteran's 
appeal, there was a major change in the law which eliminates 
the need for a claimant to submit a well-grounded claim and 
amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now requires the Board to proceed directly with 
an adjudication of the merits of a claim (provided the Board 
finds that the VA has fulfilled its duty to assist) without 
determining whether the claim is well grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claims of 
entitlement to increased disability evaluations for his right 
and left knee symptomatology.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  In a December 1998 rating decision, 
July 1999 statement of the case (SOC), a January 2000 rating 
decision and a January 2000 supplemental statement of the 
case (SSOC), the veteran and his representative were advised 
of all regulations pertinent to the claims at issue, and the 
RO informed the veteran and his representative that the 
claims were denied because the evidence did not warrant 
increased disability evaluations under relevant criteria and 
controlling law.  Additionally, the veteran was afforded VA 
examinations in July 1998 and September 1999.  The veteran 
was also afforded the opportunity to give testimony regarding 
his appeal, but withdrew his hearing request.  Accordingly, 
the Board is satisfied that the veteran was ensured due 
process of law as a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claims.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations, which have been conducted the Board finds that 
no further assistance is necessary for an equitable 
adjudication of the claims at hand.  Therefore, the Board 
will proceed with adjudication of the veteran's appeal.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (2000), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2000).  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45 (2000).  

In the December 1998 rating decision, the RO continued 10 
percent disability evaluations for the right and left knees 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261.  
Because the veteran's left knee disability has been evaluated 
at or above the 10 percent rate since 1973, it is protected 
from reduction.  See 38 C.F.R. § 3.951(b) (2000) (a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years will not be 
reduced absent a showing that such rating was based upon 
fraud).  Historically, the veteran was granted service 
connection and assigned 10 percent disability evaluations for 
the knees in a March 1973 rating decision.  Service medical 
records show that the veteran sustained a left knee injury 
during service, and a February 1973 VA examination report 
reflects that the veteran complained of swelling, aching and 
giving way of the left knee.  The veteran was noted to have 
normal motions in the left knee and mild crepitation with 
motion.  The diagnosis was chondromalacia, left patella.  VA 
outpatient treatment records dated August 1980 to August 1981 
reflect that the veteran complained of pain in both knees, 
with pain in the right knee becoming progressively worse.  X-
rays taken in March 1981 revealed findings consistent with 
mild degenerative arthritis.  

VA outpatient treatment records dated February 1984 to 
September 1984 reflect complaints of occasional right knee 
pain, but the veteran's knees were described as stable 
without effusion.  In September 1997, the veteran reported 
having knee pain with the left knee being worse than the 
right knee.  In November 1997, the veteran complained of left 
knee pain of 30 years duration.  He had active range of 
motion from 0 to 120 degrees of the knees bilaterally.  Some 
effusion was noted, but there was no redness.  X-rays 
revealed moderate hypertrophic degenerative osteoarthritis of 
the left knee and the veteran was diagnosed with chronic left 
knee pain.  In January 1998, the veteran was diagnosed with 
mild degenerative joint disease of the left knee and in March 
1998 he was shown to have limited range of motion of the left 
knee.  

The veteran was afforded a VA examination in July 1998.  At 
that time he reported progressive pain in both knees, with 
the left being worse than the right.  He indicated that he 
had constant pain and intermittent swelling of the knees with 
some stiffness.  He described his knees as being weak and 
reported giving way of the left knee.  He denied having any 
locking and stated that he was able to walk his dog for one 
and half blocks.  It was noted that the extent of the 
veteran's knee pain could be correlated to the level of his 
activity and his knee pain was often relieved with rest.  The 
veteran indicated that he had been using a cane for over a 
year, but indicated that generally he was able to perform 
routine activities of daily living.  Physical examination 
revealed mild swelling of the knees with minimal effusion as 
well as mild crepitus of the knees.  There was no evidence of 
instability.  X-rays confirmed bilateral osteoarthritis.  The 
veteran was diagnosed with degenerative changes of both 
knees.  

The veteran was afforded another, yet more thorough VA 
examination in September 1999.  The veteran's primary 
complaint was left knee pain and he stated that he also had 
experienced continuous clicking and catching in his left knee 
joint since the time of his original knee injury.  The 
veteran reported that he was retired.  He stated that he 
could only ambulate with a cane for half a block due to 
developing pain in his left knee.  He indicated that he was 
only able to sit for approximately 30 minutes and that he had 
difficulty sleeping because he had to change position every 2 
to 3 hours.  He reported requiring moderate assistance with 
activities of daily living including low body dressing, and 
taking showers.  Physical examination revealed tenderness at 
the left femoral tibial joint laterally and medially and at 
the right femoral tibial joint at the medial aspect of the 
joint.  The veteran had 90 degrees of flexion and 0 degrees 
of extension with the left knee.  He had 120 degrees of 
flexion and 0 degrees extension with the right knee.  X-rays 
confirmed degenerative arthritis, more on the left than the 
right.  The examiner indicated that the more the veteran 
moved his knees, the more pain, fatigue and weakness he 
experienced.  However, with repeated testing the veteran's 
range of motion remained unchanged.  The examiner's 
impressions were left knee joint laxity at the lateral side, 
possibly consistent with traumatic arthritis and previous 
history of meniscectomy and osteoarthritis of the right knee.

In a January 2000 rating decision, the RO granted service 
connection and a 10 percent disability evaluation for laxity 
of the left knee pursuant to Diagnostic Code (DC) 5257, 
effective September 9, 1999.  As previously indicated, the 
veteran currently has 10 percent disability evaluations for 
the left and right knees pursuant to Diagnostic Codes 5003 
and 5261.  

In light of the evidence of record, the Board has determined 
that diagnostic codes 5256 (ankylosis of the knee), 5258 
(cartilage, semilunar, dislocated with frequent locking, pain 
and effusion), 5259 (cartilage, semilunar removal of, 
symptomatic), 5262 (impairment of the tibia and fibula) and 
5263 (genu recurvatum) are not for consideration, as the 
objective evidence does not show that the veteran's knee 
disabilities are manifested by the criteria set forth for 
these codes.    

Upon review of the pertinent evidence, the Board concludes 
that the objective evidence does not support disability 
evaluations in excess of 10 percent for the veteran's knee 
disabilities under DC's 5003-5261.  Under DC 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The range of motion codes for the knee are 38 C.F.R. § 4.71a, 
DC 5260 (2000) and 38 C.F.R. § 4.71a, DC 5261 (2000).  
Pursuant to DC 5260 a 10 percent evaluation is provided for 
limitation of flexion of the leg to 45 degrees, a 20 percent 
evaluation is provided for limitation of flexion to 30 
degrees, and a 30 percent evaluation is warranted where there 
is limitation of flexion to 15 degrees.  

Under DC 5261, extension of the leg limited to 10 degrees 
warrants a 10 percent evaluation, extension of the leg 
limited to 15 degrees warrants a 20 percent evaluation, 
extension of the leg limited to 20 degrees warrants a 30 
percent evaluation, extension of the leg limited to 30 
degrees warrants a 40 percent evaluation and extension of the 
leg limited to 45 degrees warrants a 50 percent evaluation.  
In this case, the veteran has flexion to 90 degrees and 
extension to 0 degrees in the left knee and flexion to 120 
degrees and extension to 0 degrees of the right knee.  
Applying the range of motion codes to the instant case, the 
Board finds that the objective evidence does not show that 
the veteran is entitled to a disability evaluation in excess 
of 10 percent under DC 5260 or 5261.   

The Board notes that the Office of General Counsel (GC) has 
issued two opinions pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has x-ray evidence of arthritis 
and instability of the knee may be evaluated separately under 
DC 5003 and 38 C.F.R. § 4.71a DC 5257 (2000) provided 
additional disability is shown.  VAOPGCPREC 23-97 (July 1, 
1997) (23-97); VAOGCPREC 9-98 (August 14, 1998).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, or 
when there is painful motion such that it adds to the actual 
limitation of motion shown under DC 5260 or DC 5261.  (9-98 
at paragraphs 1, 6).  A separate evaluation may also be 
granted under DC 5003 and 38 C.F.R. § 4.59, when a veteran 
technically has full range of motion that is inhibited by 
pain. (9-98 at paragraphs 4, 6); see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  In addition to the 
10 percent disability evaluation assigned for arthritis, the 
veteran has already been granted service connection and a 
separate 10 percent disability evaluation for laxity, or 
instability of the left knee under DC 5257.  A review of the 
objective evidence shows that the veteran does not meet the 
criteria for a noncompensable or compensable disability 
evaluation under DC 5260 or 5261 to warrant a higher 
disability evaluation for left knee on the basis of the range 
of motion criteria or based on loss of range of motion due to 
pain.  With regard to the right knee, there is no evidence of 
instability of the right knee and again, the veteran does not 
meet the criteria for a noncompensable or compensable 
disability evaluation under either DC 5260 or DC 5261, nor 
does the evidence show that he has additional limitation of 
motion inhibited by pain in the right knee.  Thus, the 
veteran is not entitled to an increased disability evaluation 
for the right knee based upon the range of motion criteria or 
based on loss of range of motion due to pain.

Additionally, the Board has also considered whether 
disability evaluations in excess of 10 percent are warranted 
pursuant to DeLuca, 8 Vet. App. at 206.  While the veteran's 
knees are certainly symptomatic, including pain, mild 
swelling, minimal effusion, mild crepitus as well as fatigue 
and weakness, there is no clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of 10 percent 
for either knee.  In September 1999, the VA examiner 
acknowledged that the veteran experienced increased pain, 
fatigue and weakness with repeated use and motion of the 
knees.  However, the examiner also noted that even with 
repeated use and motion, the veteran's range of motion 
remained unchanged.  There is no objective evidence, to 
suggest weakness, fatigue, incoordination or any other 
symptoms resulting in additional functional limitation beyond 
that contemplated by the current 10 percent disability 
evaluations.   

The Board has also considered the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, as 
well as the entire history of the veteran's disorder.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The 
evidence does not show that the veteran's knee disabilities 
have resulted in marked interference with employment (beyond 
that contemplated by the assigned evaluation) or necessitated 
frequent periods of hospitalization.  In September 1999, the 
veteran reported being retired and there is no evidence that 
the veteran has required frequent hospitalization due to his 
service-connected knee disabilities.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of extraschedular evaluations pursuant to 
38 C.F.R. § 3.321(b)(1)(2000) have not been met.  
Accordingly, the veteran's claims of entitlement to increased 
disability evaluations for right and left knee disabilities 
are denied.    


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for a right knee disability is denied.

Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability is denied.



REMAND

The veteran also claims entitlement to service connection for 
a back disorder as secondary to service-connected knee 
disabilities.  However, based on a review of the evidence, 
the Board finds that additional development is necessary 
prior to further Board review of this aspect of the veteran's 
appeal.  

First, as previously indicated, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  

With specific regard to the facts of the present case, VA 
outpatient treatment records dated August 1997 to June 1998 
reflect that the veteran has been treated for chronic low 
back pain, nerve root compression due to degenerative disc 
disease and a bulging disc.  While the veteran has submitted 
evidence of a current back disorder, there is no medical 
evidence of record linking the veteran's currently diagnosed 
back disorder to his service-connected knee disabilities.   

The Veterans Claims Assistance Act provides that in 
conjunction with a claim for disability compensation 
benefits, a veteran shall be afforded a medical examination 
or the VA will obtain a medical opinion when such exam 
examination or opinion is necessary to make a decision on the 
claim.  As such, the Board concludes that the veteran should 
be afforded a VA examination in order to determine whether 
his claimed back disorder is related to his service-connected 
knee disabilities.  Further, while this matter is in remand 
status, the RO should contact the veteran to determine if he 
has received any additional treatment for his claimed back 
disorder and if so, the RO should associate those treatment 
records with the claims file.  Therefore, this matter is 
REMANDED to the RO for the following action:

1.  As contemplated by the Veterans 
Claims Assistance Act, the RO should 
contact the veteran and request him to 
provide the names and address of all 
health care providers, governmental and 
private, who have treated him for his 
claimed back disorder.   

2.  Thereafter, the veteran should be 
afforded a VA examination.  The examiner 
should review the entire claims file, and 
all appropriate tests should be 
conducted.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  The examiner is specifically 
requested to render an opinion as to 
whether the veteran's claimed back 
disorder is causally related to his 
service-connected right and left knee 
disabilities.   

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  The RO should then readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC), which 
should contain a summary of all evidence 
obtained since the issuance of the 
Statement of the Case in January 2000, to 
include evidence obtained through 
development while this matter is in 
remand status.  If any benefit sought is 
not granted, the veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



